Kiley, J. (dissenting):
Notwithstanding the apparent holding in Matter of Clark v. Voorhees (231 N. Y. 14), which comes the closest to this case of any I can find, I think this award should be affirmed. It is clear that the Syracuse Herald Corporation is a union plant; if it was not the claimant could not work there. The hours are eight each day in the twenty-four. That plant has two heavy advertising days in each week. Claimant was superintendent, mechanical superintendent and foreman of the advertising department. He had to get ready and lay out, on the days in question, all of the work to keep the night shift busy. To facilitate this work and be able to get his dinner at home and comply with the rule of the union and do his work, he was permitted and it was understood between the general manager of the whole works and the claimant, that he could take some of his work home and get it ready for the night crew during this hour which it took him to go there. He had but one-half hour for lunch under the general contract of hiring. The general manager swore that a man had to do his work on time or he would get fired. Claimant swore he did it “ for the convenience of the office.” He further testified: “ I am responsible for the room and for the papers catching the trains, the employer is not, he holds me responsible, and I facilitate the work so we can catch and make these trains.” The general manager testified: “ He has no hours, merely a question of his work; his duties took him all through the building, and he very often takes home advertising to lay it out at home and bring it down to get the night crew started, so we can make our first edition in the morning.” “ Q. Is the nature of his work such that it makes it necessary for him to perform his duties in that way? A. Very often. Q. When he is at his home for any purpose and has particular work to perform, do you consider that he is in your employ at that time? A. I do. Q. And his work is of such a nature that it makes it necessary for him to do that work at home? A. Yes. Q. And you feel he was preparing that at his home that night? A. Before a heavy day he always does that, a day in which we carry a large amount of advertising.” The 3d day of February, 1921, was one of those heavy advertising days; he had taken this work home and *177did what was necessary to prepare it for the night crew; he was returning with that work to give it to the night crew, when he fell on the way back, and broke his left arm. He swears he was in the employ of the company. The general manager says so. We must infer that his compensation, in absence of evidence to the contrary, was figured in the premium paid for compensation insurance. The carrier is the only one who objects to this construction of the contract. There is evidence to sustain the award. It is much stronger in that regard than the Clark Case (supra). I dissent and favor affirmance, with costs.
Award reversed and claim dismissed, with costs against the State Industrial Board.